Citation Nr: 1109258	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-19 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for diminished coordination, to include as due to undiagnosed illness.

3.  Entitlement to service connection for neuropathy of the left upper extremity, to include as due to undiagnosed illness.

4.  Entitlement to service connection for neuropathy of the left lower extremity, to include as due to undiagnosed illness.

5.  Entitlement to service connection for skin rashes, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a disability manifested by joint pain, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a disability manifested by night sweats, to include as due to undiagnosed illness.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for a bilateral foot disability.

12.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

13.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975 and from January to May 1991.  He had additional service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO).  By rating action dated July 2006, the RO denied the Veteran's claims for service connection for bilateral hearing loss, a back disability and for a bilateral foot disorder, as well as his claim for an increased rating for hypertension.  Following the Veteran's notice of disagreement, the RO issued a statement of the case in February 2007, and the Veteran submitted a substantive appeal later that month.  Thus, although these matters were not addressed at the December 2010 hearing, they are properly before the Board for appellate consideration.

In addition, the Veteran has appealed a September 2007 rating action that denied service connection for the other disabilities listed on the preceding pages, as well as the claim for a total rating.  

During the hearing before the undersigned, the Veteran withdrew his claims for service connection for disabilities manifested by floaters, night sweats, and chest pain, to include as due to undiagnosed illness.  This decision is, accordingly, limited to the issues set forth above.

The issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Nevertheless, in view of recent guidance from the United States Court of Appeals for Veterans Claims (Court), the issue of service connection for an acquired psychiatric disorder will be remanded to allow consideration of the PTSD claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition, the issues of service connection for diminished coordination, neuropathy of the left lower extremity, night sweats, a skin rash, a disability manifested by joint pain, all to include as due to undiagnosed illness, service connection for bilateral hearing loss, a bilateral foot disability, a right knee disability, and a back disability; as well as the claim for a total rating, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Neuropathy of the left upper extremity was first demonstrated many years after service, and there is no probative opinion linking the current disorder to service, to include service in the Persian Gulf.

3.  The Veteran's diastolic pressure is not predominantly 110 or more, nor is systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Neuropathy of the left upper extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.317 (2010).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In letters dated February 2006, and February and May 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2006 letter contained the pertinent information concerning a claim for an increased rating.  A March 2006 letter informed the Veteran how the VA assigns disability evaluations and effective dates, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private and VA medical records, the reports of VA examinations, Social Security Administration records, and the Veteran's testimony at a hearing before the undersigned Veterans Law Judge. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii). Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following:  fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 2010); see 75 Fed. Reg. 59968 (2009).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.  

      Neuropathy of the left upper extremity 

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  

Private medical records disclose the Veteran was seen in January 2003, about one month after the motor vehicle accident.  He complained of tingling and numbness in the left fourth and fifth fingers, as well as neck and shoulder pain.  The Veteran underwent a nerve conduction study and electromyogram later that month.  He presented with left shoulder pain with radiation to the elbow and digits.  It was concluded the findings were compatible with left ulnar nerve neuropraxia across the elbow.  It was indicated in February 2003 that he had left trapezius weakness.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  In this regard, there is no clinical evidence in the service treatment records of any complaints or findings pertaining to neuropathy of the left upper extremity during his initial period of active duty.

An annual examination for the Reserves in June 1986 reveals the Veteran reported he had been admitted for two days to a private hospital for testing for shoulder and neck pain.  The diagnosis was brachial neuritis.  The report of medical history in December 1989 shows he indicated this was a three-day hospitalization in October 1986 for undiagnosed shoulder and neck pain.  It was noted work-up was negative, including magnetic resonance imaging and a CT scan.

A neurological evaluation was normal on the separation examination in March 1991.  It is also significant to point out that neurological evaluations on examinations for the Reserves in 1995, 1999 and 2001 were all normal.  The Board observes it is apparent the Veteran's symptoms started after his motor vehicle accident, as he first had complaints about one month after the accident.  The accident occurred in December 2002.  There is no medical evidence linking his symptoms to any incident in service.  

The Board acknowledges the Veteran's assertions that left upper extremity neuropathy is the result of his military service.  To the extent that the Veteran contends it is related to service, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis or etiology of neuropathy.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that neuropathy of the left upper extremity is related to service.  

While the record reflects a diagnosis of left ulnar neuropathy, this represents a known clinical disorder.  As such, there is no basis on which service connection may be granted under the provisions of 38 C.F.R. § 3.317.  Nor is there any competent medical evidence linking it to service.  

As the most probative evidence indicates the Veteran does not have neuropathy of the left upper extremity that is related to service, the preponderance of the evidence is against the claim and service connection is denied.

	II.  Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A 60 percent evaluation may be assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) when diastolic pressure is predominantly 130 or more.  When the diastolic pressure is predominantly 120 or more, a 40 percent evaluation may be assigned.  When diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 100 or more, or, systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more or who requires continuous medication for control, a 10 percent evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  When he was examined by the VA in March 2006, the Veteran reported his symptoms of hypertension include dizziness and headaches.  The examiner noted that due to cognitive deficits and temporal lobe damage from the motor vehicle accident, the Veteran was not able to take medication for control of hypertension.  Following an examination, the diagnosis was hypertension.

The evidence against the Veteran's claim includes the findings on the VA examination in March 2006.  Serial blood pressure readings were 144/88, 131/91, and 140/83.  

Since that examination, the Veteran's blood pressure was 140/74 in October 2007, 126/80 in April 2008 and 123/85 in June 2009.  As noted above, in order to assign a higher rating for hypertension, diastolic pressure must be shown to be 110 or more, or systolic pressure must be predominantly 200 or more.  Although the Veteran is not on medication for hypertension, this has been attributed to the residuals of his motor vehicle accident.  In any event, the clinical findings do not support a rating in excess of 10 percent for hypertension.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hypertension.  In sum, the findings required for a 20 percent evaluation have not been shown.  

The Board has also considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

	III.  Other considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for neuropathy of the left upper extremity, to include as due to undiagnosed illness, is denied.

An increased rating for hypertension is denied.


REMAND

At the outset, as noted in the Introduction section, the issue of service connection for an acquired psychiatric disorder needs additional development.  Appellant has raised the issue of service connection for PTSD, and Clemons, supra, indicates that a claim for any psychiatric disorder is a claim for all psychiatric disorders.  Appellant must be provided with information on developing that claim, and the entire matter must be readjudicated.

The Veteran asserts service connection is warranted for diminished coordination, neuropathy of the left lower extremity, skin rashes, a disability manifested by joint pain, and night sweats, all to include as due to undiagnosed illness.  

The Veteran reported to a private medical provider in March and April 2004 that he had difficulty with hand and eye coordination.  During the hearing before the undersigned in December 2010, the Veteran testified he felt he was not able to do the things he could do before.

With respect to the claim for service connection for neuropathy of the left lower extremity, the Board stated he had a loss of feeling in his toes and heels on a report of medical history in March 1991.  He related a history of foot trouble.  The examiner indicated the Veteran's bilateral foot pain was due to boots.  A neurological evaluation was normal.  When he was seen in a VA outpatient treatment clinic in March 2008, the Veteran reported left foot neuropathy since Desert Storm.  He asserted it began when he was in Saudi Arabia and was on his feet for 21 hours a day for three weeks.  He said he noted bilateral leg pain at that time, and then his legs were numb for two to three months.  He said the right leg numbness resolved, but the left leg was still numb from the foot to just below the knee.  The assessment was possible left leg neuropathy.  He reported ongoing neuropathy of the legs for more than 15 years in April 2008.

The service treatment records from the Veteran's first period of service show he was seen for a rash on his right groin in June 1973.  A rash was also noted in July 1975.  He had a rash on his right shin in June 1986.  The Veteran testified that he had rashes on his shins from just above his feet to the shins.  He claimed his skin problems developed after his return from the Persian Gulf.

The Veteran maintains service connection is warranted for a disability manifested by joint pain, to include as due to undiagnosed illness.  He has also claimed service connection for right knee and bilateral foot disabilities.  

The service treatment records from the Veteran's first period of service show he twisted his right ankle in September 1973.  An X-ray was negative, and he was treated with an Ace bandage, ice and elevation.  In May 1975, he was referred to the orthopedic clinic with knee problems since before high school.  He had occasional catching and giving way.  When seen in the orthopedic clinic, it was noted he appeared to have sustained an injury to the medial collateral ligament ten years ago.  He related it bothers him when he runs up hills or plays paddle ball.  An examination was negative, and there was no diagnosis.  It was stated the Veteran was fit for duty or separation.  The report of medical history in June 1975 shows he reported occasional leg cramps and occasional pain and locking of the left knee.  On the discharge examination in June 1975, the lower extremities and musculoskeletal system were normal.  

On the report of medical history in March 1991, during his second period of service, the Veteran related a history of swollen or painful joints.  He also reported foot trouble.  The examiner indicated this referred to bilateral foot pain due to boots.  The separation examination in March 1991 revealed the lower extremities and musculoskeletal system were normal.  

The record reflects the Veteran had a calcaneal spur in his left foot in May 1998.  He underwent surgery for tarsal tunnel syndrome in December 1998.  In addition, the Veteran has also had complaints involving his neck, shoulder and left knee.  

The Veteran also claims he experiences night sweats.  He has attributed those in part to the claimed PTSD.

The Veteran asserts he has a bilateral hearing loss.  He states he was exposed to noise during his Persian Gulf service.  He argues he was very close to generators that were extremely loud.  On the report of medical history in March 1991, he reported a hearing loss.  It was stated he was exposed to generator noise.  While an audiogram was not performed on the separation examination, a hearing loss was noted in the summary of defects section of the report.  An audiogram was recommended, but is not of record.  Audiograms on annual examinations for the Reserves in March 1995 and December 1999 were normal.  The Veteran was seen in a VA outpatient clinic in December 2008.  Some of the results of an audiogram in December 2007 were recorded.  The results show he had hearing threshold levels of 50 in the right ear and 55 in the left ear, at 4,000 decibels.  

Finally, with respect to the claim for service connection for a back disability, in a statement dated January 2006, the service treatment records reveal the Veteran reported a two-three year history of episodic low back pain in April 1991.  He asserted he had a recurrent episode several days ago after lifting.  An examination demonstrated full range of motion with no spasm.  He had mild subjective tenderness at L5-S1.  The impression was chronic episodic mechanical low back pain.  

The Veteran also alleges he sustained a back injury at Fort Snelling in February 1980 or February 1981, apparently while on active duty for training.  It is not clear whether any attempt was made to obtain these records, nor has it been verified that the Veteran was on active duty for training at that time.

The Board notes the Veteran has not been afforded a VA examination following his Persian Gulf service.

Under the circumstances of this case, the Board finds that additional development of the record is required.  In view of the actions below, the claim for a total rating based on individual unemployability due to service-connected disability total rating is deferred.  Accordingly, the case is REMANDED to the RO for action as follows:

1.  Verify whether the Veteran had a period of active duty for training in February 1980 or February 1981.  

2.  Obtain any treatment records from Fort Snelling during that time frame.

3.  Provide the Veteran and his representative with notice and assistance in developing a claim for service connection for an acquired psychiatric disorder to include PTSD.  If it is determined that an examination is needed to determine the current psychiatric disorder and determine the etiology of any disorder present, such examination should be undertaken.  Thereafter, with other readjudication of the issue should be undertaken as other issues are reviewed.

4.  Schedule the Veteran for an appropriate VA skin examination to determine the nature and etiology of any current skin disability.  All necessary tests should be performed.  The examiner should state whether the Veteran has a current skin disorder and, if so provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that is related to findings of a rash in service, to include service in the Persian Gulf.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Schedule the Veteran for an appropriate VA neurology examination to determine the nature and etiology of any current neuropathy of the left lower extremity.  All necessary tests should be performed.  The examiner should state whether the Veteran has neuropathy of the left lower extremity and, if so provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that is related service, to include service in the Persian Gulf.  The examiner should also state whether the Veteran has a disability manifested by diminished coordination.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

6.  Schedule the Veteran for an appropriate VA joints examination to determine the nature and etiology of any current joint disability.  All necessary tests should be performed.  The examiner should state whether the Veteran has any current joint disability, to include right knee and back disorders, and, if so provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that is related service, to include service in the Persian Gulf.  The examiner should also state whether the Veteran has a disability manifested by joint pain and, if so, whether it is related to service or service in the Persian Gulf.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

7.  Schedule an appropriate VA examination to determine the nature and etiology of any disability manifested by night sweats.  The examiner should state whether such disability is present and, if so, whether it is related to service, to include service in the Persian Gulf.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

8.  Schedule a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not  that the Veteran's hearing loss is related to service, to include claimed noise exposure therein.  The rationale for the opinion provided must be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

9.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


